         Case 1:20-cv-03086-MKD      ECF No. 20    filed 12/11/20   PageID.1114 Page 1 of 3




 1

 2

 3
                                                                                     FILED IN THE
 4                                                                               U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON



 5                          UNITED STATES DISTRICT COURT                    Dec 11, 2020
                                                                                SEAN F. MCAVOY, CLERK


 6                        EASTERN DISTRICT OF WASHINGTON

 7   ISAAC C. 1,                                        No. 1:20-CV-03086-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 17, 19

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 19,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney D. James Tree represents Plaintiff. Attorney Jeffrey Staples

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:20-cv-03086-MKD     ECF No. 20    filed 12/11/20   PageID.1115 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 6.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that:

 9         The Appeals Council will instruct the ALJ to:

10            • Further develop the record, as appropriate;

11            • Offer Plaintiff the opportunity for a new hearing;

12            • Re-evaluate the evidence, including the opinions from Drs. Rubio and

13               Staley regarding Plaintiff’s tolerance for noise;

14            • Re-assess Plaintiff’s allegations, residual functional capacity, and
15               whether there are jobs in the national economy he could still perform

16               despite his limitations, as necessary; and

17            • Issue a new decision.
18   See ECF No. 19 at 2.
19         3. Judgment shall be entered for PLAINTIFF.
20



     ORDER - 2
      Case 1:20-cv-03086-MKD     ECF No. 20    filed 12/11/20   PageID.1116 Page 3 of 3




 1         4. Plaintiff’s Motion for Summary Judgment, ECF No. 17, is STRICKEN

 2   AS MOOT.

 3         5. Upon proper presentation, this Court consider Plaintiff’s application for

 4   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 5         The District Court Executive is directed to enter this Order, enter

 6   Judgment, forward copies to counsel, and CLOSE THE FILE.

 7         DATED December 11, 2020.
                                s/Mary K. Dimke
 8                              MARY K. DIMKE
                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
